DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 10, 15, 17, 21, 27, 29, 31-38, 40-43 are pending in the Amendment filed 08/29/2022.
The prior art rejections of record are withdrawn in view of Applicant’s amendments to independent claims 1 and 17, and Applicant’s persuasive argument as to independent claim 10. 
However, claims 1-2, 17, 21, 27, 29, 31, and 38 are rejected over newly cited reference to Chen et al. (US 20110265816 A1). 
Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claims 10, 15, 27, 32-35, 42-43 are allowed.
Claim 36-37 and 41 are indicated as containing allowable subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 40, the limitation “wherein the tank of the cleaning vessel is free from penetrations” is unclear and therefore renders the claim indefinite. Under a broadest reasonable interpretation of the term “penetration” (e.g., “perforations” or “openings”) the tank of the cleaning vessel must be free from any openings—yet the instant invention necessarily includes an opening at the top of the tank to permit the brush element to enter the tank. Thus, the metes and bounds of the claim cannot be reasonably ascertained and the claim is therefore indefinite. 
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s argument as to claim 10 has been found persuasive, and the rejection of record is withdrawn. 
As to amended claim 1 and 18, newly cited Chen et al. (US 20110265816 A1) discloses an apparatus and method for cleaning a substrate using a disk brush [Abstract], comprising: “In one embodiment, the spray nozzle 224 may direct a rinse fluid, such as DI water, towards the disk brush 221 to rinse and clean the disk brush 221.” [para. 0061, Fig. 5A-5D]. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of spraying the wafer with a cleaning solution from a nozzle during wafer scrubbing, of modified Lyu, to include a movable nozzle that sprays the scrubber during wafer scrubbing, of Chen, in order to clean the brush during wafer scrubbing, as taught by Chen [para. 0061, Figs 5A-5D], and thereby improve the efficacy and throughput of the cleaning process. 
As to claim 10, Applicant argues: “Claim 10 recites “providing a drain line from the cleaning vessel, the drain line comprising a dip tube entering the cleaning vessel at a top of the cleaning vessel, an inlet for the dip tube located at a bottom of the cleaning vessel.” The Office Action asserts that Chen’s liquid particle counter includes a tube (connected to liquid particle counter 410a) which assertedly corresponds to the dip tube recited in claim 10. While Chen’s asserted dip tube does not have “an inlet for the dip tube located at a bottom of the cleaning vessel” as recited in claim 10, the Office Action asserts that “Chen further discloses that the cross flow of the sonication cleaning tank may be perpendicular to the direction of the propagation of the acoustic waves [col. 6, line 51-col. 7, line 3] (i.e., cross flow of liquid from the top to the bottom of tank from which the acoustic waves propagate [Fig. 4], via an egress port at the bottom of the tank), and further that the first liquid particle counter 410a may be fluidly coupled to the sonication cleaning tank 402 near one or more egress ports 403 [col. 7, lines 58-61].” Office Action at 14.
“Referencing Fig. 4 of Chen, the Office Action first asserts that Chen teaches that the flow may be perpendicular to the propagation, asserts that the flow is top to bottom, and finally asserts that the asserted dip tube may therefore be placed at the bottom of the tank. As noted in Fig. 4 of Chen, however, the inlet is at 401 and the outlet is at 403, which establishes the cross- flow direction, which is perpendicular to the propagation at arrows 432. The asserted dip tube is used to sample to do a particle count. See Chen at 7:4-8:10. It is unreasonable to presume that Chen’s Fig. 4 can be modified in the manner suggested to extend the asserted dip tube into the cross-flow since such action would reasonably be understood to interfere with the cross flow. No clear rationale basis exists otherwise to modify Chen in the manner suggested by the Office Action.” [“Remarks”, pg. 10-11]. 
In response, this argument is persuasive for the reasons put forth by Applicant, i.e., because Chen fails to teach or suggest that the liquid particle counter 410a has an inlet “located at a bottom of the cleaning vessel” [Fig. 4, col. 6, line 51-col. 7, line 3]. Although Chen teaches the inlet to the particle counter may be coupled to the tank near one or more egress ports of the tank [col. 7, lines 58-61], the reference fails to teach an egress port located at the bottom of the tank. 
For the foregoing reason, the rejection of claims 10, 12, 15, 27, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 20150027489 A1), in view of Puskas (US 20050017599 A1), and further in view of Chen et al. (US 8863763 B1), is withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 20150027489 A1), in view of Wang (US 20170250096 A1), Javorik et al. (US 4836684 A), Puskas (US 20050017599 A1), and Chen et al. (US 20110265816 A1).
Examination Note: Italicized language is used to indicate which limitations are not explicitly disclosed by the cited reference. 
1.    Lyu discloses a method [Abstract], comprising:
cleaning a wafer with a brush element 168a, the brush element having a vertical orientation perpendicular to a major surface of the wafer [para. 0017, Fig. 1A], the brush element collecting particles from the wafer cleaning [claim 1, Fig. 1A, para. 0023], the brush element moving in a sweeping arc across the wafer by a robotic arm;
	while the brush element is cleaning an upper side of the wafer and in the vertical orientation [para. 0018-0020; Fig. 1A], spraying the brush element directly with a second cleaning liquid 164;
actuating the robotic arm to rotate the brush element from the wafer to a cleaning vessel positioned in a path of the sweeping arc;
immersing the brush element 168a in a first cleaning liquid 174 in the cleaning vessel 184c [claim 5, para. 0042, 0045, Fig. 6A], sidewalls of the cleaning vessel being nonparallel to each other, the sidewalls tapering from an opening at a top of the cleaning vessel to a bottom of the cleaning vessel so that the top of the cleaning vessel is larger than the bottom of the cleaning vessel; and 
applying a sonic vibration to the first cleaning liquid 174 from a first transducer 176a disposed at a side of the cleaning vessel 184c, the sonic vibration dislodging particles from the brush element and contaminating the first cleaning liquid 174 with the particles [Fig. 6A, para. 0042, 0045].
As to the brush element moving in a sweeping arc across the wafer by a robotic arm, Lyu teaches a robot arm 124 which is vertically and horizontally movable to move the scrubber 168 across the wafer and between the wafer cleaning module 182a and scrubber cleaning module 184a [para. 0017; Fig. 3B, para. 0033, “moves laterally and gradually from center position C to an edge position E”].
Lyu therefore fails to teach:
the brush element moving in a sweeping arc across the wafer by a robotic arm;
actuating the robotic arm to rotate the brush element from the wafer to a cleaning vessel positioned in a path of the sweeping arc.
However, Wang discloses a method for cleaning semiconductor wafers [Abstract], comprising:
An apparatus and method for cleaning semiconductor wafer are provided. The apparatus includes a brush module, a swing arm, a rotating actuator and an elevating actuator. The brush module has a brush head for providing mechanical force on a surface of a wafer. An end of the swing arm mounts the brush module. The rotating actuator is connected with the other end of the swing arm. The rotating actuator drives the swing arm to swing across the whole surface of the wafer, which brings the brush head moving across the whole surface of the wafer. [Abstract].
[0024] The other end of the swing arm 2010 is connected with the rotating actuator 2011 and the elevating actuator 2012. The rotating actuator 2011 drives the swing arm 2010 to swing across a whole wafer surface, so the brush module 2018 may move across the whole wafer surface during the cleaning process. [para. 0024]. 
[0026] A brush cleaning port 2040 is arranged beside the cleaning chamber 2000 and used for cleaning the brush head 2016 when the brush head 2016 is idle and checking whether the brush module 2018 is in normal status. The brush cleaning port 2040 includes at least one outlet 2043 and at least one inlet 2041. A force sensor 2045 is installed at the bottom of the brush cleaning port 2040 and is connected with a controller through a signal cable 2047. A cover 2049 shields the force sensor 2045 for protecting the force sensor 2045 from contacting cleaning liquid in the brush cleaning port 2040. When the brush head 2016 is idle, the rotating actuator 2011 drives the swing arm 2010 to move out of the cleaning chamber 2000 and move into the brush cleaning port 2040. [para. 0026]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic arm for laterally moving the scrubber, of Lyu [Fig. 3, para. 0033], to include the robotic arm for swinging the scrubber, of Wang [Abstract], because it is an effective arrangement for providing cleaning to the entire surface of a wafer, as taught by Wang [para. 0026]. 
Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP § 2143, B. Here, Lyu differs from the claimed invention by the robotic arm element which moves the scrubber laterally across a wafer to the clean the entire surface of the wafer and deliver the scrubber to a cleaning unit, rather than in a swinging arc as claimed.  However, Wang teaches a robotic element which provides a swinging arc motion of the scrubber, which achieves the effect of cleaning the entire surface of the wafer and delivering the scrubber to a cleaning unit. Thus one of ordinary skill in the art would have found it obvious to substitute the robotic arm element of Lyu with that of Wang with the predictable result of providing movement to the scrubber to clean the entire surface of the wafer, and delivering the scrubber to a cleaning unit.   
As to the cleaning vessel, Lyu teaches the container 178 must be configured to carry cleaning liquid 174 [para. 0028], and appears to depict either a rectangular or cylindrical container in the Figures [Figs. 6A-6C], but is otherwise silent towards the shape of the container.
Lyu therefore fails to teach:
sidewalls of the cleaning vessel being nonparallel to each other, the sidewalls tapering from an opening at a top of the cleaning vessel to a bottom of the cleaning vessel so that the top of the cleaning vessel is larger than the bottom of the cleaning vessel.
However, Javorik discloses a cleaning apparatus [Abstract], comprising:
A wedge-shaped vibration-transmitting plate is located between the bottom wall of a cleaning tank and an ultrasonic transducer which is operable to produce vibratory energy in a liquid bath in the tank. The wedge-shaped plate diversifies the phase of initially in-phase energy waves produced by the transducer and causes waves of different phase to propagate upwardly through the liquid. As a result of the phase diversification, the concentration of high and low power levels at various depths in the bath is reduced so that cleaning action over the span of the vertical dimension is more uniform. In addition, the overall action of wave reflection at the upper surface of the bath fluctuates through a smaller range when the depth of the bath changes. This enables the transducer to be energized with a more stable input power. [Abstract, Fig. 2]. 
Indeed, the plate may be eliminated altogether and the bottom wall 12' of the tank 10' may be shaped or constructed as necessary to produce appropriate phase diversification [col. 8, lines 21-30]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of utilizing a rectangular or cylindrical liquid container, of modified Lyu, to include the immersion vessel, of Javorik in order to provide improved application of the acoustic energy through phase diversification, as taught by Javorik [Abstract; col. 8, lines 21-30]. 
Modified Lyu fails to explicitly disclose:
applying a sonic vibration…from a set of transducers disposed at a bottom of the cleaning vessel at four corners of the cleaning vessel.
However, Puskas discloses apparatus and methods for cleaning with sound [Abstract], comprising arrangements of ultrasonic transducers on the bottom of a cleaning tank that provide reduced surface cavitation and thereby reduced tank damage, including an arrangement having a transducer in each corner of a rectangular tank [para. 0302; Fig. 28], and an arrangement having a closed hex spacing pattern 149 (e.g., circle arrangement) [para. 0304; Fig. 30].
In particular, Puskas discloses [Fig. 28, para. 0302]:
[0302] FIG. 28 shows one preferred arrangement (in a bottom view) for mounting multiple transducers 140 to the bottom 142a of a process tank 142. Specifically, the lateral spacing between transducers 140--each with a diameter X--is set to 2X to reduce the cavitation implosions around the transducers 140 (which might erode the generally expensive tank surface 142a). By way of example, if the transducer 140 has a two inch diameter (i.e., X=2"), then the spacing between adjacent transducers 140 is four inches. Other sizes can of course be used and scaled to user needs and requirements. FIG. 29 illustrates, in a cross sectional schematic view, a standing wave 144 that is preferentially created between adjacent transducers 140' with diameters X and a center to center spacing of 2X. The standing wave 144 tends to reduce cavitation and erosion of the tank 142' surface. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of applying ultrasonic energy to the processing tank, of modified Lyu, to include ultrasonic transducer arrangements, of Puskas, in order to provide improved application of the acoustic energy with reduced damage to the processing tank, as taught by Puskas [para. 0302, 0304]. 
As to amended claim 1, Lyu teaches a second cleaning solution 164 is applied to the wafer by nozzle 162 during scrubbing [para. 0018-0020; Fig. 1A], and therefore fails to explicitly disclose (emphasis added):
while the brush element is cleaning an upper side of the wafer and in the vertical orientation, spraying the brush element directly with a second cleaning liquid. 
However, Chen et al. (US 20110265816 A1) discloses an apparatus and method for cleaning a substrate using a disk brush [Abstract], comprising: 
[0061] The disk brush 221 is then moved away from the substrate and the disk brush 221 and fluid nozzles are moved back to the original location, as shown in FIG. 5D. While moving back, the fluid jet 225 near the disk brush 221 stays idle, and the fluid jet 226 away from the disk brush 221 directs an atomized fluid flow towards the substrate as the fluid jet 226 moves from a center region of the substrate to the edge region of the substrate, and the substrate support 213 rotates the substrate continuously. The fluid jet 226 delivers the atomic fluid flow to clean and wet the substrate and condition the substrate with charge. In one embodiment, the spray nozzle 224 may direct a rinse fluid, such as DI water, towards the disk brush 221 to rinse and clean the disk brush 221. In one embodiment, the linear speed of the disk brush 221 is about 6 inch/second during the return from the substrate edge towards the center as shown in FIG. 5e. [para. 0061, Figs 5A-5D]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of spraying the wafer with a cleaning solution from a nozzle during wafer scrubbing, of modified Lyu, to include a movable nozzle that sprays the scrubber during wafer scrubbing, of Chen, in order to clean the brush during wafer scrubbing, as taught by Chen [para. 0061, Figs 5A-5D], and thereby improve the efficacy and throughput of the cleaning process. 
2.    Modified Lyu discloses the method of claim 1, further comprising:
after actuating the robotic arm and while immersing the brush element and applying the sonic vibration, unloading the cleaned wafer [Wang, para. 0044-0049];
loading a dirty water [Lyu, claim 1]; and
returning the brush element to clean the dirty wafer [Lyu, claim 1; Wang, para. 0044-49].
Modified Lyu fails to explicitly disclose:
wherein a first total time for actuating the robotic arm, immersing the brush element, applying the sonic vibration, and returning the brush element is no longer than a second total time of unloading the cleaned wafer and loading the dirty wafer.
Here, Lyu teaches cleaning a second wafer “after the wafer scrubber is cleaned” [claim 1], and Wang teaches actuating the robotic arm to move the scrubber to a cleaning station while the first wafer is dried and unloaded [Wang, para. 0044-49]. Lyu further discloses “the operation time for cleaning scrubber 168a is in a range from about 3 second to about 5 minutes” [para. 0029].
Thus the references fails to explicitly disclose the particular time periods necessary for each function (i.e., actuating, returning; and unloading cleaned wafer and loading next wafer).  However, one of ordinary skill in the art would recognize that a cleaning time of the brush can be optimized between 3 seconds and about 5 minutes, of Lyu, to achieve a desired cleaning effect in conjunction with a high throughput of the wafer cleaning process in order to achieve an appropriate level of cleaning without an undue time delay of the wafer cleaning process, with predictable results. That is, one of ordinary skill in the art would have found it obvious to render the cleaning time, within the disclosed scrubber cleaning time range of Lyu, to maximum cleanliness of the scrubber in conjunction with maximizing throughput of the wafer cleaning process, with predictable results. 
38. Modified Lyu discloses the method of claim 1, wherein prior to submerging the brush cleaning head, the brush cleaning head includes contaminants disposed on the first surface area [para. 0028], wherein applying the sonic vibration causes 90% to 99% of the contaminants to dislodge from the first surface area of the brush cleaning head and become dispersed in the volume of the first cleaning liquid [para. 0028], a temperature of the first cleaning liquid being between about 55°C and 80°C.
Lyu is silent towards the percentage of contaminants which are removed from the brush cleaning head [para. 0028-0030]. However, Lyu teaches the purpose of cleaning the scrubber is to prevent the particulate contaminant from falling on wafer to be scrubbed [para. 0023], and that following the scrubber cleaning method of Lyu, “Wafer 100 is cleaned again to ensure that substantially no particulate contaminant is fallen on wafer 100” [para. 0060]. It can therefore be inferred, in conjunction with the substantially similar cleaning process as that of instant claim 33, as set forth in the rejection above, that the process of modified Lyu would result in 90% to 99% of the contaminants to be removed. 
Modified Lyu fails to explicitly disclose the method further comprising: 
a temperature of the first cleaning liquid being between about 55°C and 80°C.
However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Here, it would have been obvious to optimize the temperature of the cleaning solution in order to increase the cleaning efficacy of the solution because temperature is a well-known result-effective variable in the cleaning arts of solutions comprising water, hydrogen chloride, etc. [Lyu, para. 0028].

Claims 17, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 20150027489 A1), in view of Puskas (US 20050017599 A1) and Synder (US 4840284 A), and Chen et al. (US 20110265816 A1).
17.    Lyu discloses a system for cleaning a wafer [Abstract, claim 1], comprising: 
a wafer cleaning station [Fig. 1A], comprising:
a spray head 162, configured to spray a first cleaning liquid on a wafer 100, 
a wafer support platform 132, and 
a cleaning brush 168a [Fig. 1], the cleaning brush configured to be positioned in a vertical orientation with respect to the wafer support platform [Fig. 1A, para. 0019], wherein the spray head is further configured to spray the cleaning brush with the first cleaning liquid while the cleaning brush is disposed over the wafer support platform, the cleaning bush configured to be positioned vertically over the wafer support platform while spraying the cleaning brush; and
 a cleaning vessel 184c [Fig. 6A], comprising: 
a tank 178 [Fig. 6A],
an inlet pipe 172, configured to supply a second cleaning liquid 174 to the tank 178, 
an outlet pipe 177, configured to drain contaminated second cleaning liquid from the tank [Fig. 6A, para. 0030], and
a first transducer 176 disposed at a bottom surface of the tank [Fig. 6A] configured to be within the second cleaning liquid, configured to vibrate at a first frequency when energized [para. 0029], 
a second transducer 176a disposed at a sidewall surface of the tank [Fig. 6A], configured to vibrate at a second frequency when energized [para. 0042],
a set of third transducers disposed at corners of the tank, configured to vibrate at a third frequency when energized,
wherein the wafer cleaning station is configured to move the cleaning brush to the tank [Fig. 1A-1B, para. 0026], and submerge the cleaning brush in the second cleaning liquid [Lyu, Fig. 6A, para. 0045-46], wherein the cleaning vessel is configured to energize the first transducer, the second transducer, and the set of third transducers when the cleaning brush is in the tank and submerged in the second cleaning liquid [claim 3, para. 0045], the first transducer and the second transducer each vibrating a volume of the second cleaning liquid in the tank [Lyu, Fig. 6A, para. 0045-46].
Lyu teaches the (first) transducer 176 is located at the bottom of the cleaning vessel, but not within the cleaning liquid [Fig. 6A].
Lyu therefore fails to explicitly disclose (emphasis added): 
a first transducer disposed at a bottom surface of the tank configured to be within the second cleaning liquid;
a set of third transducers disposed at corners of the tank, configured to vibrate at a third frequency when energized.
However, Puskas discloses apparatus and methods for cleaning with sound [Abstract], comprising arrangements of ultrasonic transducers on the bottom of a cleaning tank that provide reduced surface cavitation and thereby reduced tank damage, including an arrangement having a transducer in each corner of a rectangular tank [para. 0302; Fig. 28], and an arrangement having a closed hex spacing pattern 149 (e.g., circle arrangement) [para. 0304; Fig. 30].
In particular, Puskas discloses [Fig. 28, para. 0302]:
[0302] FIG. 28 shows one preferred arrangement (in a bottom view) for mounting multiple transducers 140 to the bottom 142a of a process tank 142. Specifically, the lateral spacing between transducers 140--each with a diameter X--is set to 2X to reduce the cavitation implosions around the transducers 140 (which might erode the generally expensive tank surface 142a). By way of example, if the transducer 140 has a two inch diameter (i.e., X=2"), then the spacing between adjacent transducers 140 is four inches. Other sizes can of course be used and scaled to user needs and requirements. FIG. 29 illustrates, in a cross sectional schematic view, a standing wave 144 that is preferentially created between adjacent transducers 140' with diameters X and a center to center spacing of 2X. The standing wave 144 tends to reduce cavitation and erosion of the tank 142' surface. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of applying ultrasonic energy to the processing tank, of modified Lyu, to include ultrasonic transducer arrangements, of Puskas, in order to provide improved application of the acoustic energy with reduced damage to the processing tank, as taught by Puskas [para. 0302, 0304].
Modified Lyu fails to explicitly disclose:
a bottom surface of the tank having a sloped portion configured to direct contaminated cleaning liquid toward the outlet pipe.
However, Synder (US 4840284 A) discloses a sloped bottom tank [Abstract], comprising:
It is an object of the present invention to provide a portable tank having a sloped bottom structure that presents a smooth interior surface sloped toward the discharge opening to allow full drainage from the tank [col. 1, lines 33-36].
[S]aid bottom plate having an inner surface and an outer surface and having a discharge opening therethrough, said inner surface having a plurality of smooth contoured surfaces sloped toward said discharge opening and a plurality of creases between said sloped surfaces directed toward said discharge opening to thereby slope substantially all of said inner surface toward said discharge opening [claim 1]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom of the cleaning tank having a drain, of modified Lyu [para. 0030], to include a sloped bottom having surfaces directed toward a discharge opening, of Synder, in order to improve the flow of the liquid through the discharge opening and ensure full drainage from the tank, as taught by Synder [col. 1, lines 33-36].
As to amended claim 17, Lyu teaches a second cleaning solution 164 is applied to the wafer by nozzle 162 during scrubbing [para. 0018-0020; Fig. 1A], and therefore fails to explicitly disclose (emphasis added):
wherein the spray head is further configured to spray the cleaning brush with the first cleaning liquid while the cleaning brush is disposed over the wafer support platform, the cleaning bush configured to be positioned vertically over the wafer support platform while spraying the cleaning brush
However, Chen et al. (US 20110265816 A1) discloses an apparatus and method for cleaning a substrate using a disk brush [Abstract], comprising: 
[0061] The disk brush 221 is then moved away from the substrate and the disk brush 221 and fluid nozzles are moved back to the original location, as shown in FIG. 5D. While moving back, the fluid jet 225 near the disk brush 221 stays idle, and the fluid jet 226 away from the disk brush 221 directs an atomized fluid flow towards the substrate as the fluid jet 226 moves from a center region of the substrate to the edge region of the substrate, and the substrate support 213 rotates the substrate continuously. The fluid jet 226 delivers the atomic fluid flow to clean and wet the substrate and condition the substrate with charge. In one embodiment, the spray nozzle 224 may direct a rinse fluid, such as DI water, towards the disk brush 221 to rinse and clean the disk brush 221. In one embodiment, the linear speed of the disk brush 221 is about 6 inch/second during the return from the substrate edge towards the center as shown in FIG. 5e. [para. 0061, Figs 5A-5D]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of spraying the wafer with a cleaning solution from a nozzle during wafer scrubbing, of Lyu, to include a movable nozzle that sprays the scrubber during wafer scrubbing, of Chen, in order to clean the brush during wafer scrubbing, as taught by Chen [para. 0061, Figs 5A-5D], and thereby improve the efficacy and throughput of the cleaning process. 
29. Modified Lyu discloses the system of claim 17, wherein the set of third transducers is mounted parallel to the bottom surface of the tank [Puskas, Fig. 30, para. 0304].
As to amended claim 29, modified Lyu fails to explicitly disclose:
wherein an opening for the outlet pipe is disposed between the first transducer and a first side wall of the tank, the first transducer being located off center the bottom surface to accommodate the opening for the outlet pipe, the first transducer located closer to a second side wall of the tank opposite the first side wall.
However, each part of the claimed structure of the tank is disclosed in the prior art, and the claimed structure amounts to a mere rearrangement of those parts. Absent any new or unexpected results, such rearrangement is held to be a design choice, for example, to permit the bottom drain to be fitted in the limited space of the bottom of the cleaning tank next to the transducer, of Lyu [para. 0030]. Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.04.
31. Modified Lyu discloses the system of claim 17, but fails to explicitly disclose:
wherein a ratio of a volume of the tank to a surface area of a cleaning surface of the cleaning brush is between about 285 cm and about 375 cm.
However, the volume of cleaning liquid in conjunction with the area of the transducers are result-effective variables in controlling the desired surface area of cleaning effect [See Puskas at para. 0332], and as such can be optimized to provide a desired surface area for cavitation/ultrasonic cleaning of the scrubber brush, with predictable results. 
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (US 20150027489 A1), in view of Wang (US 20170250096 A1), Javorik et al. (US 4836684 A), Puskas (US 20050017599 A1), and Chen et al. (US 20110265816 A1), as applied to claims 1-2 and 38 above, and further in view of Kuo (US 20140102493 A1).
21.    Modified Lyu discloses the method of claim 1, but fails to explicitly disclose:
wherein the first transducer is further disposed within the first cleaning fluid, wherein the first transducer 176/176a has an axis of vibration which intersects the brush element, wherein the brush element is oriented along a first axis, the first axis parallel to the brush element, and where the axis of vibration is neither perpendicular nor parallel to the first axis.  
Lyu teaches the transducer 176 is located at the bottom of the cleaning vessel, but not within the cleaning liquid, and that the axis of vibration is both parallel to the sidewalls and perpendicular to the bottom [Fig. 6C].
However, Kuo discloses an ultrasonic cleaning apparatus [Abstract], comprising:
An ultrasonic cleaning apparatus includes a cleaning tank, a control device and a plurality of ultrasonic transducers. The cleaning tank includes a bottom surface. The ultrasonic transducers are located in the cleaning tank and are inclined relative to the bottom surface so that ultrasonic waves from the ultrasonic transducers concentrate in a same region within the cleaning tank. The control device is located outside of the cleaning tank and electrically connected with the ultrasonic transducers. The control device controls the ultrasonic transducers to emit out the ultrasonic waves. [Abstract, Fig. 1].
[0011] Each ultrasonic transducer 30 is arranged at each of the corners 14, 15, 16 and 17. The four ultrasonic transducers 30 are arranged obliquely with respective to the bottom surface 12, and an included angle between each of the ultrasonic transducers 30 and the bottom surface 12 is equal to each other so that ultrasonic waves emitted from the four ultrasonic transducers 30 can concentrate at a same predetermined area in the cleaning tank 10. In other embodiments, the ultrasonic cleaning apparatus 100 may include two ultrasonic transducers 30. The two ultrasonic transducers 30 are located on a diagonal line of the bottom surface 12. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom ultrasonic transducer, of modified Lyu, to include the bottom ultrasonic transducer assembly, of Kuo, in order to concentrate the power of multiple transducers in a same region within a cleaning tank, as taught by Kuo [Abstract], and thereby improve the cleaning efficiency of the cleaning system.
Allowable Subject Matter
Claims 10, 15, 27, 32-35, 42-43 are allowed.
Claims 36-37 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 10, the prior art of record fail to teach or suggest, alone or in combination, a method comprising: providing a cleaning a vessel and “providing a drain line from the cleaning vessel, the drain line comprising a dip tube entering the cleaning vessel at a top of the cleaning vessel, an inlet for the dip tube located at a bottom of the cleaning vessel”, and “draining the first cleaning liquid from the bottom of the cleaning vessel by suctioning the first cleaning liquid by the dip tube”, as recited in claim 10, and in conjunction with the other limitations thereof. 
Claims 15, 27, 32-35, 42-43 are considered allowable based on their dependence on claim 10. 
As to claim 36, the prior art of record fail to teach or suggest, alone or in combination, a method comprising: “sucking contaminated cleaning liquid from the bottom of cleaning vessel by a dip tube.”
Claims 37 and 41 are considered to contain allowable subject matter based on their dependence on claim 36. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713